UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/10 -41- FORM N-Q Item 1. Schedule of Investments. -42- STATEMENT OF INVESTMENTS Dreyfus Lifetime Portfolios, Inc.: Growth & Income Portfolio December 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes35.8% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Boeing, Sr. Unscd. Notes 4.88 2/15/20 55,000 Agriculture.1% Altria Group, Gtd. Notes 9.25 8/6/19 45,000 Banks2.8% Bank of America, Gtd. Notes 3.13 6/15/12 90,000 93,247 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 55,000 56,281 BB&T, Sub. Notes 4.75 10/1/12 85,000 89,721 BB&T, Sr. Unscd. Notes 6.85 4/30/19 35,000 40,385 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 80,000 91,104 Citigroup, Gtd. Bonds 2.13 4/30/12 130,000 132,681 Citigroup, Sub. Notes 5.00 9/15/14 95,000 98,358 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 135,000 143,829 Credit Suisse/New York, Sub. Notes 6.00 2/15/18 55,000 59,062 Deutsche Bank Financial, Bank Gtd. Notes 5.38 3/2/15 45,000 48,335 Deutsche Bank/London, Sr. Unscd. Notes 4.88 5/20/13 80,000 85,827 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 90,000 97,463 Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 35,000 36,233 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 55,000 58,175 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 75,000 76,884 JPMorgan Chase & Co., Sr. Unscd. Notes 4.40 7/22/20 35,000 34,515 JPMorgan Chase & Co., Sub. Notes 5.75 1/2/13 50,000 54,204 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 39,143 Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 55,000 62,826 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 55,000 57,976 Morgan Stanley, Gtd. Notes 1.95 6/20/12 100,000 102,105 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 70,000 74,631 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 35,000 35,343 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 65,000 67,807 PNC Funding, Bank Gtd. Notes 5.13 2/8/20 40,000 41,767 Royal Bank of Canada, Sr. Notes 2.63 12/15/15 50,000 50,159 Wachovia, Sub. Notes 5.63 10/15/16 25,000 27,230 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 30,000 32,048 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 50,000 55,439 WestPac Banking, Sr. Unscd. Notes 4.88 11/19/19 40,000 42,108 Building & Construction.2% CRH America, Gtd. Notes 5.30 10/15/13 50,000 53,689 CRH America, Gtd. Notes 6.00 9/30/16 65,000 69,443 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 7.60 5/15/14 115,000 132,740 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.75 3/15/19 60,000 68,144 Rohm & Haas, Sr. Unscd. Notes 5.60 3/15/13 15,000 16,046 Consumer Products.1% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 40,000 46,747 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 35,000 38,912 Diversified Financial Services1.2% American Express, Sr. Unscd. Notes 8.13 5/20/19 55,000 68,540 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 55,000 59,748 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 30,000 35,602 Credit Suisse USA, Bank Gtd. Notes 4.88 1/15/15 75,000 80,935 General Electric Capital, Sr. Unscd. Notes, Ser. A 4.75 9/15/14 55,000 58,858 General Electric Capital, Notes 5.25 10/19/12 55,000 58,808 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 70,000 74,857 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 55,000 59,656 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 25,000 28,629 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 80,000 85,893 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 140,000 144,408 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 50,000 53,425 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 50,000 50,161 Diversified Metals & Mining.3% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 30,000 a 36,872 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 85,000 94,147 Rio Tinto Alcan, Sr. Unscd. Notes 5.00 6/1/15 40,000 43,611 Rio Tinto Finance USA, Gtd. Notes 3.50 11/2/20 40,000 38,049 Electric Utilities.6% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 25,000 26,669 Commonwealth Edison, First Mortgage Bonds 5.80 3/15/18 25,000 28,073 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 45,000 53,743 Kentucky Utilities, First Mortgage Notes 3.25 11/1/20 40,000 b 37,806 MidAmerican Energy, Sr. Unscd. Notes 5.30 3/15/18 30,000 33,350 National Grid, Sr. Unscd. Notes 6.30 8/1/16 50,000 57,150 NextEra Energy Capital Holdings, Gtd. Debs. 5.63 9/1/11 35,000 36,080 NiSource Finance, Gtd. Notes 5.25 9/15/17 35,000 36,819 Public Service of Colorado, First Mortgage Bonds, Ser. 12 4.88 3/1/13 50,000 53,764 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 5.55 1/15/17 25,000 26,605 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 55,000 61,400 Food & Beverages.5% Anheuser-Busch, Gtd. Bonds 5.00 1/15/15 55,000 59,521 Coca-Cola Refreshments USA, Sr. Unscd. Debs. 8.50 2/1/12 35,000 37,887 ConAgra Foods, Sr. Unscd. Notes 6.75 9/15/11 16,000 16,653 Diageo Capital, Gtd. Notes 5.75 10/23/17 45,000 51,112 Kraft Foods, Unscd. Notes 5.25 10/1/13 50,000 54,695 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 10,000 10,956 Kroger, Gtd. Notes 6.15 1/15/20 50,000 56,758 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 55,000 57,807 Foreign/Governmental1.7% African Development Bank, Sub. Notes 6.88 10/15/15 45,000 53,131 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 75,000 78,151 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 60,000 67,614 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 75,000 84,756 Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 35,000 42,000 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 50,000 52,190 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 55,000 a 62,677 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 35,000 39,419 KFW, Gov't Gtd. Notes 3.50 5/16/13 145,000 153,237 KFW, Gov't Gtd. Notes 4.88 1/17/17 65,000 72,649 Oesterreichische Kontrollbank, Gov't Gtd. Notes 4.50 3/9/15 40,000 43,642 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 45,000 50,183 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 30,000 30,875 Province of Quebec Canada, Unscd. Debs. 4.88 5/5/14 45,000 49,842 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 75,000 81,454 Republic of Italy, Sr. Unscd. Notes 4.38 6/15/13 85,000 88,488 Republic of Poland, Sr. Unscd. Bonds 5.00 10/19/15 40,000 a 42,692 United Mexican States, Sr. Unscd. Notes 5.13 1/15/20 36,000 37,710 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 20,000 22,220 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 55,000 a 63,525 Health Care.7% Aetna, Sr. Unscd. Notes 3.95 9/1/20 40,000 38,518 Astrazeneca, Sr. Unscd. Notes 5.40 9/15/12 100,000 107,879 Baxter International, Sr. Unscd. Notes 5.90 9/1/16 50,000 58,031 Cardinal Health, Sr. Unscd. Bonds 4.00 6/15/15 60,000 62,210 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 30,000 30,540 Johnson & Johnson, Sr. Unscd. Notes 5.15 7/15/18 20,000 22,796 Medtronic, Sr. Unscd. Notes 3.00 3/15/15 65,000 66,768 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 30,000 35,199 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 30,000 33,579 Wyeth, Gtd. Notes 5.50 2/1/14 25,000 27,813 Manufacturing.2% GE Capital Trust I, Sub. Debs. 6.38 11/15/67 55,000 c 54,519 General Electric, Sr. Unscd. Notes 5.00 2/1/13 35,000 37,433 General Electric, Sr. Unscd. Notes 5.25 12/6/17 40,000 43,267 Media.5% Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 45,000 45,186 Comcast, Gtd. Notes 5.15 3/1/20 35,000 a 36,829 Cox Communications, Sr. Unscd. Notes 5.45 12/15/14 45,000 49,584 News America, Gtd. Notes 6.90 3/1/19 30,000 36,000 Time Warner Cable, Gtd. Notes 8.25 4/1/19 35,000 43,544 Time Warner, Gtd. Notes 5.88 11/15/16 30,000 33,904 Walt Disney, Sr. Unscd. Notes 4.70 12/1/12 75,000 80,434 Municipal Bonds.1% Tennessee Valley Authority, Notes 5.50 7/18/17 60,000 Office Equipment.0% Xerox, Sr. Notes 5.63 12/15/19 30,000 Oil & Gas.6% Apache Finance Canada, Gtd. Bonds 4.38 5/15/15 50,000 53,944 BP Capital Markets, Gtd. Notes 4.75 3/10/19 100,000 103,274 ConocoPhillips, Gtd. Notes 5.75 2/1/19 25,000 28,537 Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 5.00 12/1/14 40,000 43,533 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 35,000 a 43,536 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 30,000 32,095 Petroleos Mexicanos, Gtd. Notes 8.00 5/3/19 30,000 36,300 Valero Energy, Gtd. Notes 6.13 6/15/17 50,000 53,971 Pipelines.3% Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 90,000 101,695 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.13 3/15/12 85,000 90,704 Property & Casualty Insurance.4% American International Group, Sr. Unscd. Notes 5.85 1/16/18 45,000 46,535 Genworth Financial, Sr. Unscd. Notes 4.95 10/1/15 75,000 a 73,355 MetLife, Sr. Unscd. Notes 6.13 12/1/11 35,000 36,717 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 65,000 68,841 Travelers, Sr. Unscd. Notes 5.90 6/2/19 40,000 45,137 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 15,433 Real Estate.1% HCP, Sr. Unscd. Notes 6.00 1/30/17 30,000 31,416 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 20,000 21,680 Prologis, Sr. Unscd. Notes 6.88 3/15/20 4,000 4,254 Regency Centers, Gtd. Notes 5.88 6/15/17 25,000 26,693 Retail.3% CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 30,000 32,603 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 50,000 56,094 Lowe's, Sr. Unscd. Notes 6.10 9/15/17 45,000 52,119 Wal-Mart Stores, Sr. Unscd. Notes 3.25 10/25/20 35,000 32,963 Wal-Mart Stores, Sr. Unscd. Notes 5.80 2/15/18 30,000 34,522 Technology.3% Hewlett-Packard, Sr. Unscd. Notes 6.50 7/1/12 50,000 54,143 Intuit, Sr. Unscd. Notes 5.75 3/15/17 35,000 38,207 Microsoft, Sr. Unscd. Notes 3.00 10/1/20 40,000 37,586 Oracle, Sr. Unscd. Notes 4.95 4/15/13 90,000 98,100 Telecommunications.7% AT&T, Sr. Unscd. Notes 5.10 9/15/14 75,000 82,127 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 60,000 68,544 Embarq, Sr. Unscd. Notes 6.74 6/1/13 70,000 76,077 Qwest, Sr. Unscd. Notes 7.50 10/1/14 51,000 57,375 Rogers Communications, Gtd. Notes 6.80 8/15/18 30,000 36,123 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 26,062 Telefonica Emisones, Gtd. Notes 6.42 6/20/16 40,000 43,770 Verizon Communications, Sr. Unscd. Notes 5.50 4/1/17 25,000 27,664 Vodafone Group, Sr. Unscd. Notes 5.38 1/30/15 40,000 44,006 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 25,000 27,945 Transportation.2% Canadian Pacific, Sr. Unscd. Notes 7.25 5/15/19 35,000 41,702 CSX, Sr. Unscd. Notes 5.50 8/1/13 50,000 54,500 Union Pacific, Sr. Unscd. Notes 6.50 4/15/12 12,000 12,818 U. S. Government Agencies3.6% Federal Farm Credit Banks, Bonds 3.88 10/7/13 135,000 145,598 Federal Home Loan Banks, Bonds, Ser. 432 4.50 9/16/13 100,000 109,266 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000 5,360 Federal Home Loan Banks, Bonds, Ser. VB15 5.00 12/21/15 80,000 89,540 Federal Home Loan Banks, Bonds 5.00 11/17/17 40,000 45,417 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 40,000 45,945 Federal Home Loan Banks, Bonds, Ser. 312 5.75 5/15/12 80,000 85,753 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 65,000 d 67,405 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 100,000 d 110,416 Federal Home Loan Mortgage Corp., Notes 4.50 7/15/13 90,000 d 98,113 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 170,000 d 187,011 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/15 100,000 d 110,562 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 170,000 d 181,813 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 50,000 d 52,713 Federal National Mortgage Association, Sr. Unscd. Notes 1.88 4/20/12 125,000 d 127,280 Federal National Mortgage Association, Notes 2.00 1/9/12 220,000 d 223,599 Federal National Mortgage Association, Notes 2.38 7/28/15 175,000 d 177,665 Federal National Mortgage Association, Notes 2.75 3/13/14 85,000 d 88,911 Federal National Mortgage Association, Sr. Unscd. Notes 4.38 9/15/12 195,000 d 207,473 Federal National Mortgage Association, Notes 4.38 3/15/13 195,000 d 210,228 Federal National Mortgage Association, Notes 4.38 10/15/15 20,000 d 22,039 Federal National Mortgage Association, Notes 5.00 2/13/17 55,000 d 62,143 Federal National Mortgage Association, Bonds 5.00 5/11/17 80,000 d 89,831 U.S. Government Securities19.9% U.S. Treasury Bonds: 7.25%, 5/15/16 105,000 132,390 8.50%, 2/15/20 175,000 250,414 8.75%, 5/15/17 40,000 54,925 8.75%, 5/15/20 120,000 174,666 8.88%, 2/15/19 215,000 309,298 9.00%, 11/15/18 245,000 353,432 9.88%, 11/15/15 220,000 301,778 11.25%, 2/15/15 65,000 90,076 U.S. Treasury Notes: 0.38%, 9/30/12 335,000 334,254 0.50%, 11/15/13 200,000 a 197,453 1.13%, 1/15/12 180,000 181,470 1.13%, 12/15/12 625,000 631,519 1.25%, 8/31/15 110,000 a 107,001 1.38%, 4/15/12 185,000 187,392 1.38%, 5/15/12 240,000 243,225 1.38%, 10/15/12 320,000 324,763 1.50%, 12/31/13 285,000 289,141 1.75%, 3/31/14 65,000 66,285 1.88%, 4/30/14 265,000 271,066 2.38%, 2/28/15 255,000 262,851 2.50%, 3/31/13 435,000 452,876 2.50%, 6/30/17 100,000 99,641 2.63%, 4/30/16 75,000 76,787 2.63%, 8/15/20 165,000 156,454 2.63%, 11/15/20 265,000 a 250,011 2.75%, 2/15/19 335,000 330,734 3.13%, 5/15/19 285,000 288,050 3.38%, 11/30/12 375,000 395,303 3.38%, 6/30/13 255,000 271,555 3.38%, 7/31/13 250,000 266,699 3.38%, 11/15/19 285,000 290,990 3.50%, 5/31/13 425,000 453,223 3.50%, 2/15/18 140,000 147,295 3.63%, 5/15/13 365,000 390,265 3.63%, 8/15/19 170,000 177,623 3.63%, 2/15/20 40,000 41,519 3.75%, 11/15/18 120,000 127,659 3.88%, 2/15/13 110,000 117,554 3.88%, 5/15/18 260,000 a 279,784 4.00%, 2/15/15 165,000 180,791 4.00%, 8/15/18 195,000 211,346 4.13%, 5/15/15 125,000 137,666 4.25%, 8/15/13 220,000 239,559 4.25%, 8/15/14 325,000 358,566 4.25%, 11/15/14 695,000 768,464 4.25%, 8/15/15 290,000 321,152 4.25%, 11/15/17 140,000 a 154,361 4.50%, 3/31/12 70,000 73,615 4.50%, 11/15/15 170,000 190,360 4.50%, 2/15/16 120,000 134,391 4.50%, 5/15/17 185,000 207,027 4.63%, 2/29/12 400,000 419,641 4.75%, 1/31/12 680,000 712,088 4.75%, 8/15/17 290,000 328,901 4.88%, 8/15/16 60,000 68,395 5.13%, 5/15/16 145,000 167,079 Total Bonds and Notes (cost $24,507,176) Common Stocks47.0% Shares Value ($) Consumer Discretionary4.7% Autoliv 1,100 a 86,834 Ford Motor 21,800 e 366,022 Gannett 14,200 214,278 Home Depot 1,950 68,367 News, Cl. A 22,000 320,320 Starbucks 17,000 546,210 Target 7,800 469,014 Time Warner 2,800 90,076 TJX 8,300 368,437 VF 4,400 379,192 Viacom, Cl. B 1,600 63,376 Washington Post, Cl. B 600 a 263,700 Whirlpool 950 84,389 Consumer Staples5.3% Coca-Cola 3,050 200,598 Colgate-Palmolive 5,750 462,127 ConAgra Foods 18,350 414,343 Costco Wholesale 7,000 505,470 CVS Caremark 16,100 559,797 Dr. Pepper Snapple Group 7,100 249,636 H.J. Heinz 2,650 131,069 Philip Morris International 5,400 316,062 Procter & Gamble 2,634 169,445 Tyson Foods, Cl. A 21,750 374,535 Wal-Mart Stores 7,107 383,281 Energy5.7% Chevron 10,230 933,487 Cimarex Energy 4,900 433,797 ConocoPhillips 9,750 663,975 Devon Energy 900 70,659 Diamond Offshore Drilling 3,250 217,327 Exxon Mobil 10,054 735,148 Marathon Oil 7,450 275,874 Murphy Oil 1,000 74,550 SEACOR Holdings 1,650 166,799 Valero Energy 16,400 379,168 Whiting Petroleum 650 e 76,174 Financial6.7% Aflac 1,600 90,288 Ameriprise Financial 5,400 310,770 Annaly Capital Management 14,550 a,f 260,736 Bank of America 7,850 104,719 Berkshire Hathaway, Cl. B 2,000 e 160,220 Capital One Financial 1,600 68,096 Citigroup 14,950 e 70,713 Fifth Third Bancorp 30,250 444,070 Franklin Resources 3,150 350,311 Goldman Sachs Group 477 80,212 JPMorgan Chase & Co. 20,217 857,605 Loews 4,250 165,368 MetLife 3,300 146,652 Moody's 4,650 a 123,411 PNC Financial Services Group 7,100 431,112 Prudential Financial 7,950 466,745 Rayonier 2,300 f 120,796 State Street 3,050 141,337 T. Rowe Price Group 2,950 190,393 Travelers 1,150 64,067 Wells Fargo & Co. 2,750 85,223 Health Care6.0% Abbott Laboratories 6,850 328,183 Amgen 9,350 e 513,315 Becton Dickinson & Co. 5,300 447,956 Biogen Idec 4,850 e 325,192 C.R. Bard 900 a 82,593 Cardinal Health 12,500 478,875 Eli Lilly & Co. 12,450 436,248 Humana 3,275 e 179,273 Johnson & Johnson 13,531 836,892 Merck & Co. 3,450 124,338 Pfizer 4,951 86,692 UnitedHealth Group 1,850 66,804 Zimmer Holdings 5,300 e 284,504 Industrial4.4% 3M 4,000 345,200 CSX 1,100 71,071 Cummins 1,350 148,513 General Dynamics 3,400 241,264 General Electric 27,636 505,462 L-3 Communications Holdings 2,850 200,897 Oshkosh 8,450 e 297,778 Owens Corning 6,450 e 200,918 Parker Hannifin 1,100 94,930 Raytheon 7,750 359,135 United Parcel Service, Cl. B 6,550 475,399 United Technologies 1,525 120,048 W.W. Grainger 500 a 69,055 Information Technology9.4% Amdocs 2,600 e 71,422 Apple 1,570 e 506,419 Cisco Systems 5,479 e 110,840 Computer Sciences 1,400 69,440 Corning 22,950 443,394 Google, Cl. A 1,432 e 850,565 Hewlett-Packard 5,300 223,130 Intel 34,150 718,175 International Business Machines 6,000 880,560 Lexmark International, Cl. A 3,600 e 125,352 MasterCard, Cl. A 450 100,850 Microsoft 34,602 966,088 Motorola 57,500 e 521,525 SanDisk 8,800 e 438,768 Symantec 3,850 e 64,449 Tyco Electronics 5,750 203,550 Visa, Cl. A 4,700 330,786 Materials2.1% Domtar 3,350 254,332 Freeport-McMoRan Copper & Gold 5,000 600,450 Lubrizol 3,950 422,176 Newmont Mining 2,200 135,146 PPG Industries 900 75,663 Telecommunication Services1.6% AT&T 32,600 957,788 Verizon Communications 4,401 157,468 Utilities1.1% DPL 6,600 169,686 DTE Energy 4,500 203,940 Entergy 2,200 155,826 Wisconsin Energy 3,750 220,725 Total Common Stocks (cost $30,087,802) Principal Short-Term Investments1.3% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 3/24/11 (cost $869,742) 870,000 g Other Investment15.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,880,000) 10,880,000 h Investment of Cash Collateral for Securities Loaned2.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,497,240) 1,497,240 h Total Investments (cost $67,841,960) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2010, the market value of the fund's securities on loan was $1,909,241 and the market value of the collateral held by the fund was $1,966,122, consisting of cash collateral of $1,497,240 and U.S. Government and Agency securities valued at $468,882. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, this security had a market value of $37,806 or 0.1% of net assets. c Variable rate securityinterest rate subject to periodic change. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Non-income producing security. f Investment in real estate investment trust. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $67,841,960. Net unrealized appreciation on investments was $3,797,843 of which $4,599,282 related to appreciated investment securities and $801,439 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES December 31, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 12/31/2010 Financial Futures Long E-Mini MSCI EAFE 42 3,488,100 March 2011 28,902 Russell 2000 Mini 106 8,292,380 March 2011 213,524 242,426 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Corporate Bonds+ - 7,366,737 - Equity Securities - Domestic+ 33,058,594 - - Equity Securities - Foreign+ 86,834 - - Foreign Government - 1,216,455 - Municipal Bonds - 69,242 - Mutual Funds 12,377,240 - - U.S. Government Agencies/Mortgage-Backed - 2,544,081 - U.S. Treasury - 14,920,620 - Other Financial Instruments: Futures++ 242,426 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Debt securities, excluding short-term investments (other than U.S. Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the fund’s securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 4 3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus LifeTime Portfolios, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) - 3 4-
